Citation Nr: 1745668	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  13-18 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than major depression.  

2.  Entitlement to service connection for a pulmonary disorder.


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1974.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing at the RO in September 2013.  A transcript of the hearing is included in the claims file. 

This case was before the Board in May 2014 when the previously denied claims for entitlement to service connection for major depression and a pulmonary disorder were reopened based on the receipt of new and material evidence.  The Board also granted the reopened claim for service connection for major depression.  The reopened claim for service connection for a pulmonary disorder and the claim for service connection for an acquired psychiatric disorder other than major depression were remanded for additional development.  These claims have now returned to the Board for further appellate action.

In an April 2016 rating decision, the RO granted service connection for a kidney disorder and implemented the Board's May 2014 award of service connection for major depression.  The Veteran disagreed with the initial ratings and effective dates assigned by the RO in a May 2016 notice of disagreement (NOD); the appeals were then perfected with an August 2017 substantive appeal.  A second NOD was received in July 2017 pertaining to claims for earlier effective dates for the awards of Dependents' Educational Assistance (DEA), a total disability rating due to individual employability resulting from service-connected disability (TDIU), and special monthly compensation (SMC) assigned in a May 2017 rating decision.  The RO has acknowledged the Veteran's appeals and is actively developing the claims, to include scheduling the Veteran for a hearing in response to a request in the August 2017 substantive appeal.  As the RO is still developing the claims, they are not currently before the Board and are not addressed in this decision.    


FINDINGS OF FACT

1.  The Veteran's unspecified mood disorder is etiologically related to active duty service. 

2.  A chronic pulmonary disorder was first manifest years after active duty service and is not etiologically related to a disease or injury during active duty service.


CONCLUSIONS OF LAW

1.  Service connection for an acquired psychiatric disorder other than major depression, diagnosed as an unspecified mood disorder, is warranted.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  A chronic pulmonary disorder, to include chronic obstructive pulmonary disease (COPD), asthma, and emphysema, was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
With respect to the claim for entitlement to service connection for a pulmonary disorder, VA has also complied with the May 2014 remand orders of the Board.  In response to the Board's remand, copies of additional private and VA treatment records were obtained and added to the claims file.  Although not all of the records identified in the remand were obtained as part of the post-remand development, the Board has located all of the specified records and notes that many were already included in the claims file when the case was last before the Board in May 2014.  The Veteran was also provided a VA examination in November 2015 to determine the nature and etiology of the claimed pulmonary disorder.  The examination report includes a full review of the Veteran's relevant history, the results of a physical examination, and a medical opinion that is accompanied by a fully reasoned and supported rationale based on specific evidence contained in the claims file, including the Veteran's reported history of in-service pneumonia and bronchitis.  Therefore, the November 2015 VA examination is adequate and fully complies with the Board's remand instructions.  The claim for entitlement to service connection for a pulmonary disorder was then readjudicated in a March 2016 supplemental statement of the case (SSOC) and VA has complied with the Board's May 2014 remand. 

Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Acquired Psychiatric Disorder

The Veteran contends that service connection is warranted for an acquired psychiatric disorder other than major depression.  Service connection is already in place for major depression as this claim was granted in a May 2014 Board decision and implemented by the RO in an April 2016 rating decision.  The record establishes a current acquired psychiatric disorder in addition to major depression; the Veteran was diagnosed with an unspecified mood disorder at a March 2017 VA examination.  The examiner noted that the Veteran was previously diagnosed with major depressive disorder and it was unclear whether he also met the criteria for a diagnosis of bipolar affective disorder.  Based on the conflicting evidence in the record, the examiner diagnosed an unspecified mood disorder which included all of the Veteran's psychiatric symptoms including a depressed mood, anxiety, suspiciousness, mild memory loss, impaired judgment, and reports of hypomania.  

As noted by the March 2017 VA examiner, post-service treatment records contain conflicting evidence regarding the correct diagnosis for the Veteran's psychiatric symptoms.  He was hospitalized at the White River Junction VA Medical Center (VAMC) in August 1989 for major depression with an anxious mood, and VA and private treatment records dating from September 1996 to the present day include numerous other psychiatric diagnoses including bipolar affective disorder, generalized anxiety disorder, and a mood disorder.  The Veteran was diagnosed with major depression upon private examination in November 2013 and VA examination in November 2015.  The November 2015 VA examination and medical opinion formed the basis of the award of service connection for major depression in the Board's May 2014 decision.  However, in light of the multiple diagnoses of various disorders in the record and the conclusions of the more recent March 2017 VA examiner, the Board finds that the Veteran manifests an unspecified mood disorder and this diagnosis takes into account all of his reported and observed psychiatric symptomatology.   

Service records also document an in-service injury and contain a link between the Veteran's unspecified mood disorder and service.  The Veteran was hospitalized during service at the Portsmouth Naval Regional Medical Center for two weeks from June to July 1974 and reported problems with his "nerves."  He has also provided multiple post-service statements detailing his depression and anxiety during active duty.  Finally, as noted by the Board in May 2014, the record contains several competent medical opinions linking the Veteran's acquired psychiatric disorder to active duty and finding that his current symptoms are a continuation of the chronic condition that began during military service.  As all three elements of service connection are present, the claim for an acquired psychiatric disorder other than major depression, diagnosed as an unspecified mood disorder, is granted.  This constitutes a full grant of the benefit sought on appeal as the service-connected disability contemplates all of the Veteran's psychiatric symptomatology and manifestations.

Pulmonary Disorder

The Veteran contends that service connection is warranted for a chronic pulmonary disorder that he asserts is etiologically related to in-service treatment for bilateral lung infiltrates and possible tuberculosis. 

There is some question in the record as to whether the Veteran has a current disability of the lungs.  Private treatment records document a diagnosis and treatment for COPD with bronchiectasis from September 2009 to December 2010 based on the Veteran's reports of dyspnea on exertion and a chest CT in August 2009.  However, this finding was later questioned by subsequent VAMC and private examiners in March 2014, June 2014, June 2015, and December 2015 and was not confirmed by a May 2015 pulmonary function test (PFT).  Clinical records from the VAMC also identify asthma and emphysema as possible diagnoses in June 2014 and June 2015, respectively.   A November 2015 VA examiner diagnosed COPD, but also noted that the Veteran had no current signs or symptoms of a chronic lung disorder and was not undergoing treatment for the claimed disability.  The Board finds that the evidence is in relative equipoise regarding whether the Veteran has a current pulmonary disorder and will resolve any doubt in his favor and find that a current disability is present.  The Veteran has been diagnosed with COPD, asthma, and emphysema to account for his reports of breathing difficulties, and the first element of service connection is established.  

An in-service injury is also present.  In June 1974, just prior to his separation from active duty, the Veteran was admitted to the Portsmouth Naval Regional Medical Center after a chest X-ray showed bilateral upper lung lobe infiltrates interpreted as consistent with tuberculosis.  The Veteran was asymptomatic during admission and tuberculin skin tests of varying strength were all negative.  He was discharged from the hospital after approximately two weeks with a diagnosis of bilateral pulmonary infiltrates of unknown etiology and unknown tuberculosis disease vs. fungal disease.  The Veteran's lungs were normal at the physical examination for separation on July 11, 1974, though the recent admission and rule out tuberculosis diagnoses were noted.  The Board therefore finds that the first two elements of service connection are established in this case. 
Regarding the third element of service connection, a nexus between the Veteran's current pulmonary disorder and the in-service injury, the Board notes that service and post-service records do not indicate such a link.  The Veteran was treated during active service for bilateral lung infiltrates and suspected tuberculosis, but no chronic condition or etiology was ever diagnosed or identified.  The Veteran was entirely asymptomatic throughout his two week hospitalization and his lungs were normal at the examination for separation in July 1974.  There is no evidence of complaints or treatment in the post-service record until May 2009, more than 30 years after separation, when a private PFT was suggestive of reversible small airways disease.  Chest X-rays performed in August 1989 and May 2006 are also negative for any abnormalities and there are no findings of bilateral lung infiltrates in the post-service records.  In addition, none of the Veteran's treating health care providers has ever identified a link between his diagnosed lung conditions and active duty service.  In fact, a private physician opined in August 2009 that the Veteran's pulmonary disorder "may well be due" to his occupation as a chimney sweeper.  

The record also contains the opinion of the November 2015 VA examiner weighing against the claim for service connection.  After reviewing the complete claims file and physically examining the Veteran, the November 2015 VA examiner concluded that the Veteran's in-service history of pneumonia and bilateral infiltrates would not lead to subsequent COPD.  The examiner also identified several other risk factors for the Veteran's development of COPD, including secondary smoke exposure, the Veteran's remote smoking history, and a more than 30 year career as a chimney sweep with exposure to creosote.  The VA examiner concluded that these factors, rather than the in-service findings, were more likely than not contributing to the Veteran's disability.  This medical opinion was well-reasoned and was accompanied by a rationale that made specific reference to evidence in the claims file and the Veteran's history.  The Board therefore finds that it is entitled to significant probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

Service connection is also possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  None of the Veteran's diagnosed lung conditions are a chronic disability under 38 C.F.R. § 3.309(a), but reports of continuous symptoms since service can still support a claim for service connection under 38 C.F.R. §§ 3.303(a) and (d).  However, in this case, the Veteran has not reported such a history.  Thus, an award of service connection based on a continuity of symptoms is not possible. 

The Board has also considered the Veteran's general contentions regarding service connection, but notes that as a lay person, the Veteran is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to report observable symptoms, such as shortness of breath with exertion, but finds that his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  

In sum, the record shows that the first evidence of the Veteran's claimed disability was several decades after his separation from service.  In addition, there is no medical evidence indicating that the Veteran's pulmonary disorder may be associated with active duty.  The Veteran has not reported a continuity of symptomatology and the Board therefore concludes that the evidence is against a nexus between the claimed pulmonary disorder and active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for an acquired psychiatric disorder other than major depression, diagnosed as an unspecified mood disorder, is granted.

Entitlement to service connection for a pulmonary disorder is denied.



____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


